Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Evidence, § 10*—judicial notice of ordinance. A trial court must take judicial notice of a municipal ordinance. 2. Municipal Court of Chicago, § 39 *^when presumed that ordinance violated as charged in complaint. It will be presumed on appeal from a judgment of conviction for the violation of a municipal ordinance, where such ordinance is not found in the record, that it was proven to have been violated as charged in the complaint. 3. Municipal Court of Chicago, § 39*—when finding of trial judge in prosecution for violation of ordinance not disturbed. The finding of a trial judge in a prosecution for the violation of a municipal ordinance will not be disturbed as against the weight of evidence where it appears that his finding is sustained by credible evidence appearing in the record.